255 S.W.2d 875 (1953)
HAWKINS et al.
v.
STATE.
No. 26177.
Court of Criminal Appeals of Texas.
January 28, 1953.
No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
The six appellants were jointly charged, tried, and convicted for a violation of Art. 902, Vernon's P.C., which makes unlawful the hunting at night of wild deer by the aid of artificial lights. Each of the appellants, except Elbert A. Hawkins, received punishment of a fine of $100 and 30 days in jail; Hawkins was assessed a fine of $200 and 30 days in jail.
It appears that about 3:00 o'clock, a. m., on August 22, 1952, two game wardens saw an automobile come to a halt on a public road. Two artificial lights from the car shone upon a deer in a pasture by the side of the road, and a shot was fired at the deer by someone in the car. The wardens were unable to overtake the car and arrest *876 the occupants thereof. By way of radio, they communicated with other peace officers who, from the description given, apprehended and arrested the six appellants, occupants of the car. Appellant Hawkins was the driver of the automobile.
All the appellants were taken before the county judge, before whom each appellant entered a plea of guilty to the offense charged and waived a trial by jury. Judgment was then pronounced.
Motions for new trial by each of the appellants were filed the following day, based chiefly upon the contention that the facts were insufficient to support the conviction.
When appellants entered the pleas of guilty, all the material averments in the information were admitted. Ex parte Clinnard, 145 Tex.Cr.R. 460, 169 S.W.2d 181; Hinojosa v. State, 151 Tex.Cr.R. 301, 206 S.W.2d 1011.
The fact that the state introduced evidence to show guilt did not change the rule stated.
The judgment is affirmed.
Opinion approved by the court.